—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 9, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed by a temporary employment agency and was assigned to work as a customer service representative for a financial institution. Claimant testified that he resigned from his assignment because he disliked the employer’s practice of monitoring his telephone calls and was upset that his supervisor had criticized his job performance, which he ascribed to the inadequate training the employer provided for this position. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left his employment without good cause and was therefore disqualified from receiving benefits. It has been held that neither general dissatisfaction with working conditions, including the employer’s training procedures (see, Matter of Aronson [Hudacs], 194 AD2d 1046), nor a supervisor’s criticism of an *688employee’s work (see, Matter of Baxter [Sweeney], 244 AD2d 623) constitutes good cause for leaving one’s employment. Claimant’s remaining contentions have been reviewed and found to be lacking in merit.
Mikoll, J. P., Mercure, Crew III, White and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.